Townsend, J.,
concurring specially. The printed form signed by the defendant was a retention-title contract under which, upon loss or destruction of the property, with or without fault of the vendee, there would be no abatement of the purchase price, and under this provision the plaintiff could recover even though title did not pass, unless estopped to urge this provision of the contract as contended by the defendant. However, the printed provisions of a contract, when in conflict, must yield to those written in, as follows: “This diamond is consigned to Mr. Vanneman subject to final acceptance not later than July 1.” Such a contract amounts only to a contract of bailment. Whitaker v. Paden, 78 Ga. App. 145, 147 (50 S. E. 2d 774) and citations. The contract might have further provided that any loss while the merchandise was in the defendant’s possession would fall on him, but it failed to do so. What it did provide was that loss would not abate the purchase price, and until the defendant exercised his option to buy there was no purchase price to abate. It follows that under the circumstances here set forth the defendant was liable merely as a bailee—-that is, if he had not purchased the property by July 1, 1954, he would have owed the plaintiff the duty of returning it. Prior to such time he was entitled to its possession, and owed the plaintiff the duty of exercising ordinary care to avoid loss or damage to it. The plaintiff apparently proceeded on this theory by alleging, in counts 2 and 3, that the ring disappeared due to the defendant’s negligence. In my opinion this is the crux of the case. The evidence presented a jury question as to whether or not the defendant was negligent, and the jury resolved this question in favor of the defendant. Under this view of the case, special grounds 3 and 4 are without merit for the reason that the defendant had a right to plead and prove acts of the plaintiff *149which he contended prevented him from insuring the property as a circumstance showing the care he exercised toward it. Also, under this theory, if the loss was the result of the defendant’s negligence, his measure of damages would have been the reasonable value of the property rather than the contract price, although the latter, of course, would be evidence of the former.